Exhibit 10.1(a)

FIRST AMENDMENT

THIS FIRST AMENDMENT dated as of March 1, 2013 (this “Amendment”) amends the
Credit Agreement dated as of October 7, 2011 (the “Credit Agreement”) among
HORACE MANN EDUCATORS CORPORATION, as borrower (the “Borrower”), the LENDERS
party thereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”). Capitalized terms used but not defined
herein have the respective meanings given to them in the Credit Agreement.

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. AMENDMENTS. Subject to the conditions precedent set forth in
Section 3, the Credit Agreement is amended as follows:

1.1 Addition of Certain Definitions. Section 1.01 of the Credit Agreement shall
be amended by adding the following definitions thereto, in the proper
alphabetical order:

“FHLB Liquidity Debt” means any transaction or series of transactions pursuant
to which any Insurance Subsidiary makes a pledge or assignment of marketable
securities as collateral to the Federal Home Loan Bank in exchange for cash, the
proceeds of which are to be used for anything other than to purchase marketable
securities.

“FHLB Operating Debt” means any transaction or series of transactions pursuant
to which any Insurance Subsidiary makes a pledge or assignment of marketable
securities as collateral to the Federal Home Loan Bank in exchange for cash, the
proceeds of which are to be used to purchase marketable securities.

“Securities Lending” means any transaction or series of transactions pursuant to
which any Insurance Subsidiary makes a pledge or assignment of marketable
securities to another Person (including repurchase transactions, reserve
repurchase transactions, fee-based transactions and other similar securities
lending arrangements); provided that “Securities Lending” shall not include FHLB
Liquidity Debt or FHLB Operating Debt.

1.2 Amendment of Certain Definitions. Section 1.01 of the Credit Agreement shall
be amended as follows:

1.2.1 The definition of “Debt” shall be amended by adding the following sentence
to the end thereof:

“Notwithstanding anything to the contrary, Debt shall not include any Securities
Lending.”



--------------------------------------------------------------------------------

1.2.2 The definition of “Consolidated Debt” shall be amended and restated in its
entirety to read as follows:

“Consolidated Debt” means the consolidated Debt of the Borrower and its
consolidated Subsidiaries, including without limitation the principal amount of
the Loans, but excluding FHLB Operating Debt in an aggregate amount at any time
outstanding up to $250,000,000; provided that any amount of FHLB Operating Debt
at any time outstanding in excess of $250,000,000 shall not be excluded from
Consolidated Debt.

1.3    Liens. Section 6.08 of the Credit Agreement is hereby amended in its
entirety to read as follows:

“SECTION 6.08. Liens. Not, and not permit any of its Subsidiaries to, create or
permit to exist any Lien with respect to any assets now or hereafter existing or
acquired, except the following: (a) Liens for current taxes not delinquent or
for taxes being contested in good faith and by appropriate proceedings and with
respect to which adequate reserves have been established, and are being
maintained, in accordance with GAAP, (b) Liens arising in the ordinary course of
business or by operation of law for sums being contested in good faith and by
appropriate proceedings and with respect to which adequate reserves have been
established, and are being maintained, in accordance with GAAP, or for sums not
due, and in either case not involving any deposits or advances for borrowed
money or the deferred purchase price of property or services, (c) Liens in
connection with the acquisition of fixed assets after the date hereof and
attaching only to the property being acquired, (d) Liens incurred in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance or other forms of governmental insurance or benefits,
(e) mechanics’, workers’, materialmen’s and other like Liens arising in the
ordinary course of business in respect of obligations which are not delinquent
or which are being contested in good faith and by appropriate proceedings and
with respect to which adequate reserves have been established, and are being
maintained, in accordance with GAAP, (f) Liens securing FHLB Operating Debt,
FHLB Liquidity Debt and Securities Lending and (g) other Liens securing Debt
which Debt does not in the aggregate exceed $5,000,000; provided, however, that,
no Lien shall be permitted to exist on the shares of stock of any of its
Subsidiaries.

1.4    Liens. Section 6.09 of the Credit Agreement is hereby amended in its
entirety to read as follows:

“SECTION 6.09. Subsidiary Debt. Not permit the aggregate amount of Debt of its
Subsidiaries at any time outstanding to exceed $20,000,000, plus, solely with
respect to any Insurance Subsidiary, FHLB Operating Debt.”

1.5    Securities Lending. The following shall be added to the Credit Agreement
as a new Section 6.10:

“SECTION 6.10. Securities Lending. Not permit the aggregate market value of
securities subject to Securities Lending at any time to exceed $250,000,000;

 

-2-



--------------------------------------------------------------------------------

provided that for purposes of this Section 6.10, the market value of any
security subject to Securities Lending shall be measured as of the time the
applicable Securities Lending transaction was entered into.”

1.6 Compliance Certificate. Exhibit B to the Credit Agreement shall be replaced
in its entirety with Exhibit B hereto.

SECTION 2. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and the Lenders that as of the date of effectiveness
of this Amendment (and after giving effect to such effectiveness): (a) the
representations and warranties of the Borrower set forth in the Credit Agreement
are true and correct (or if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date); and
(b) no Default or Event of Default exists.

SECTION 3. CONDITIONS PRECEDENT. This Amendment shall become effective on the
date on which the Administrative Agent has received counterparts of this
Amendment signed by the Borrower and the Required Lenders.

SECTION 4. MISCELLANEOUS.

4.1 Expenses. The Borrower agrees to pay all reasonable invoiced out-of-pocket
expenses incurred by the Administrative Agent (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent) in connection
with this Amendment and the transactions contemplated hereby.

4.2 Incorporation of Credit Agreement Provisions. The provisions of Sections
1.03 (Terms Generally), 9.07 (Severability) and 9.10 (Waiver of Jury Trial) of
the Credit Agreement are incorporated by reference as if fully set forth herein,
mutatis mutandis.

4.3 Signing in Counterparts. This Amendment may be signed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement. A signature
hereto delivered by facsimile or in PDF format shall be effective as delivery of
an original counterpart.

4.4 Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

4.5 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

4.6 Effect of Amendment. Except as expressly set forth herein, this Amendment
shall not (a) limit, impair, constitute a waiver of or otherwise affect the
rights and remedies of the Lenders or the Administrative Agent under the Credit
Agreement or any other Loan Document or (b) alter, modify or amend any term or
condition set forth in the Credit Agreement or any other Loan Document.

[Remainder Of Page Intentionally Left Blank]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

BORROWER: HORACE MANN EDUCATORS CORPORATION By:  

  /s/ Dwayne D Hallman

Name: DWAYNE D. HALLMAN Title: EVP & CFO JPMORGAN CHASE BANK, individually and
as Administrative Agent, By:  

  /s/ Thomas A. Kiepura

Name: THOMAS A. KIEPURA Title: SR CREDIT EXECUTIVE PNC BANK, NATIONAL
ASSOCIATION By:  

  /s/ Nicole R Limberg

Name: NICOLE R. LIMBERG Title: VICE PRESIDENTS ASSOCIATED BANK, NATIONAL
ASSOCIATION By:  

  /s/ Liliana Huerta

Name: LILIANA HUERTA Title: VICE PRESIDENT THE NORTHERN TRUST COMPANY By:  

  /s/ Peter J. Hallan

Name: PETER J. HALLAN Title: VICE PRESIDENT

 

S-1



--------------------------------------------------------------------------------

COMERICA BANK By:  

  /s/ Mark J. Leveille

Name: MARK J. LEVEILLE Title: VICE PRESIDENT STATE STREET BANK AND TRUST COMPANY
By:  

  /s/ Kimberly R. Costa

Name: KIMBERLY R. COSTA Title: VICE PRESIDENT ILLINOIS NATIONAL BANK By:  

  /s/ John Wilson

Name: JOHN WILSON Title: EXECUTIVE VICE PRESIDENT

 

 

 

S-2



--------------------------------------------------------------------------------

EXHIBIT B

 

[FORM OF]

COMPLIANCE CERTIFICATE

 

 

To:

The Lenders parties to the

    

Credit Agreement Described Below

For the period ended                                      , 20    , this
Compliance Certificate is furnished pursuant to that certain Credit Agreement,
dated as of October 7, 2011 (as amended, modified, renewed or extended from time
to time, the “Agreement”), among Horace Mann Educators Corporation (the
“Borrower”), the lenders party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent. Unless otherwise defined herein, capitalized terms used in
this Compliance Certificate have the meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am a duly elected Executive Officer of the Borrower;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Event of Default during or at the time of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

4. To the extent that there are any changes from the most recently delivered
Schedule 3.10, Schedule I attached hereto sets forth a current Schedule 3.10,
setting forth each of the Borrower’s Subsidiaries and indicating which
Subsidiaries are Material Insurance Subsidiaries, accurate as of the date
hereof.

5. Schedule II attached hereto sets forth financial data and computations
calculating each of FHLB Liquidity Debt, FHLB Operating Debt and Securities
Lending, all of which data and computations are true, complete and correct

6. Schedule III attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.

 

B-1



--------------------------------------------------------------------------------

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

 

 

 

 

B-2



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule II hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this          day of             ,
        .

 

 

 

Name:

Title:

 

B-3



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

Updated Schedule 3.10 as of                     ,         

 

B-4



--------------------------------------------------------------------------------

SCHEDULE II TO COMPLIANCE CERTIFICATE

Calculation of FHLB Liquidity Debt,

FHLB Operating Debt and Securities Lending

 

B-5



--------------------------------------------------------------------------------

SCHEDULE III TO COMPLIANCE CERTIFICATE

Compliance as of                 ,         

with Provisions of Sections 6.01, 6.02, 6.03 and 6.10

of the Agreement

 

Section 6.01 – Consolidated Debt to Total Capitalization           Required   
0.35:1.0                     Actual     

    

                              (a)    Consolidated Debt of the Borrower and its
Consolidated Subsidiaries on date of determination:    $         
                

    

                              (b)    Consolidated Net Worth on date of
determination:    $                          

    

                              (c)    (a) plus (b):    $         
                

    

                              (d)    Ratio of (a) to (c):            :1.0

    

                              Section 6.02 – Net Worth     

    

                              Required Minimum Net Worth:    $         
                

    

                              Actual Net Worth:     

    

                              Net Worth (excluding the effect of unrealized gain
or loss under FASB 115):    $                          

    

          Section 6.03 – Minimum Risk-Based Capital (as of the end of any Fiscal
Year)           Required:    300%

    

                              Actual:     

    

               (a) Horace Mann Life Insurance Company     

    

                              (1)    Total Adjusted Capital on date of
determination:    $                          

    

                              (2)    Company Action Level RBC on date of
determination:    $                          

    

                        

 

B-6



--------------------------------------------------------------------------------

     (3)    Ratio of (1) to (2) (expressed as a percentage):                 %

    

                              (b) The P/C Subsidiaries (taken as a whole)     

    

                              (1)    Total Adjusted Capital on date of
determination:    $                         

    

                              (2)    Company Action Level RBC on date of
determination:    $                         

    

                              (3)    Ratio of (1) to (2) (expressed as a
percentage):                 %

    

                        

    

Section 6.10 – Securities Lending

    

    

                              Maximum market value of securities subject to
Securities Lending Worth:    $250,000,000

    

                              Actual market value of securities subject to
Securities Lending Worth (provided that the market value of any security subject
to Securities Lending shall be measured as of the time the applicable Securities
Lending transaction was entered into):    $                         

    

                        

 

B-7